Exhibit 10.115

LOGO [g223486g06q02.jpg]

3039 E CORNWALLIS RD

RESEARCH TRIANGLE PARK NC 27709-2195

October 12, 2011

Brocade Communications Systems, Inc.

130 Holger Way

San Jose, CA 95134-1376

Subject: Amendment #19 to Statement of Work #4903RL1112 (“SOW”) dated
December 15, 2003

This Amendment #19 (“Amendment”) to Statement of Work # 4903RL1112 (“SOW”)
adopts and incorporates by reference the terms and conditions of Goods Agreement
# 4999RO0015 (“Agreement”) by and between Brocade Communications Systems, Inc.
(“Brocade”) and International Business Machines Corporation (“IBM”). The parties
agree to amend the SOW as follows. All other terms and conditions in the Base
Agreement and SOW shall remain in full force and effect.

 

1. In the preamble, delete the second sentence and replace it with the
following:

“This SOW is effective beginning on December 15, 2003 (“Effective Date”) and
will remain in effect until December 31, 2013.”

The parties acknowledge that they have read this Amendment, understand it, and
agree to be bound by its terms and conditions. Further, they agree that this
Amendment and the subject Agreement are the complete and exclusive statement of
the agreement between the parties, superseding all proposals or other prior
agreements, oral or written, and all other communications between the parties
relating to this subject.

Except as specifically provided for in the foregoing provisions of this
Amendment, the SOW shall continue in full force and effect. All capitalized
terms defined in the Agreement which are used in this Amendment without further
definition shall have the meanings ascribed to them in the Agreement.

Please have your authorized representative indicate acceptance thereof by
signing the Amendment and returning one copy to the attention of Cliff
Yochelson. This amendment will be effective when signed by both parties.

 

Goods Agreement #ROC-P-68; Statement of Work #4903RL1112    Page 1 of 2    
Amendment 19    IBM Brocade Confidential



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO:      ACCEPTED AND AGREED TO: International Business
Machines Corporation      Brocade Communications By:      By:

/s/ Kristen Styers                                  10/24/11

    

/s/ Andy Vandeveld

IBM Signature                                          Date      Brocade
Communications                         Date

Kristen Styers

    

Andy Vandeveld

Printed Name      Printed Name

Mgr. Networking

    

V.P. GSI

Title & Organization      Title & Organization

 

    

 

Address:

3039 Cornwallis Rd

RTP, NC 27709

USA

    

Address:

130 Holger Way

San Jose, CA 95134-1376

USA

     ACCEPTED AND AGREED TO:      Brocade Communications Switzerland, SarL     
By:     

/s/ Alberto Soto                        24 October 2011

     Authorized Signature                         Date     

Alberto Soto

     Type or Print Name     

Vice President EMEA

     Title & Organization

LOGO [g223486g66z91.jpg]

 

Goods Agreement #ROC-P-68; Statement of Work #4903RL1112    Page 2 of 2    
Amendment 19    IBM Brocade Confidential